SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

896
KA 11-02455
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JONOC ABON, ALSO KNOWN AS JONOL ABON,
DEFENDANT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (LEAH R. MERVINE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered December 17, 2008. The judgment convicted defendant,
upon a jury verdict, of robbery in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of two counts of robbery in the second degree (Penal Law §
160.10 [1]; [2] [b]), defendant contends that the conviction is not
supported by legally sufficient evidence and the verdict is contrary
to the weight of the evidence because, inter alia, the prosecution’s
witnesses were not credible and the evidence does not establish that
he participated in the crime. Defendant failed to preserve his
sufficiency challenge for our review “inasmuch as his motion for a
trial order of dismissal was not specifically directed at the same
alleged shortcoming[s] in the evidence raised on appeal” (People v
Brown, 96 AD3d 1561, 1562, lv denied 19 NY3d 1024 [internal quotation
marks omitted]; see generally People v Gray, 86 NY2d 10, 19).

     Viewing the evidence in light of the elements of the two counts
of robbery as charged to the jury (see People v Danielson, 9 NY3d 342,
349), we reject defendant’s contention that the verdict is contrary to
the weight of the evidence (see generally People v Bleakley, 69 NY2d
490, 495). With respect to the credibility of the witnesses, we note
that their testimony “was not so inconsistent or unbelievable as to
render it incredible as a matter of law” (People v Black, 38 AD3d
1283, 1285, lv denied 8 NY3d 982). “[R]esolution of issues of
credibility, as well as the weight to be accorded to the evidence
presented, are primarily questions to be determined by the jury”
(People v Witherspoon, 66 AD3d 1456, 1457, lv denied 13 NY3d 942
                                 -2-                           896
                                                         KA 11-02455

[internal quotation marks omitted]), and we see no basis for
disturbing the jury’s credibility determinations in this case.

     We reject defendant’s further contention that County Court erred
in denying his request for an expanded identification charge. “It
cannot be said that this case involved a ‘close question of
identity’ ” (People v Perez, 77 NY2d 928, 929), and defendant did not
present an alibi defense (see People v Singleton, 286 AD2d 877, 877,
lv denied 97 NY2d 658). Indeed, we note that four eyewitnesses
identified defendant as the perpetrator, and they had several
opportunities to observe defendant at close range under good lighting
conditions. In addition, one of the witnesses had met defendant
before, and defendant and codefendant initially conversed at length
with another witness during the drug sale that immediately preceded
this incident. “In any event, the court properly charged the jury
that the People were required to prove every element of the crime
beyond a reasonable doubt, including that the defendant is the person
who committed the crime” (People v Willis, 79 AD3d 1739, 1741, lv
denied 16 NY3d 864 [internal quotation marks omitted]; see generally
People v Whalen, 59 NY2d 273, 279).




Entered:   October 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court